Exhibit 99.1 For Immediate Release April 20, 2011 OTC BB: CCBC CHINO COMMERCIAL BANCORP REPORTS IMPROVED EARNINGS FOR FIRST QUARTER Chino, California, April 20, 2011  The Board of Directors of Chino Commercial Bancorp (OTCBB:CCBC), the parent company of Chino Commercial Bank, N.A., announced the results of operations for the Bank and the consolidated holding company for the first quarter ended March 31, 2011 with net earnings of $204,305, a 392.4% increase from net income of $41,285 for the first quarter of last year. The improvement in earnings resulted from a combination of recognized gain on sale of OREO, as well as a lower provision to Loan Loss Reserve, based on moderately improving loan quality and lower average balances. Net income per basic share for the first quarter was $0.21 as compared to $0.06 for the first quarter last year. Dann H. Bowman, President and Chief Executive Officer stated, We are very pleased with the performance of the Bank during the first quarter. Economic conditions appear to be slowly improving, and many of our small business customers are reporting better than expected operating results. At the end of the first quarter the Bank reported only one delinquent loan, and suffered no loan losses in the quarter. We continue to remain optimistic about the economy of the Inland Empire and the business customers we serve. At a time when other lenders may be cutting back, we are motivated and eager to keep lending to the small businesses in our community. Financial Condition At March 31, 2011, total assets were $114.8 million, an increase of $0.9 million or 0.8% from December 31, 2010, and an increase of $4.0 million or 3.7% from March 31, 2010. This is a direct result of the growth of the Banks deposits. Total deposits increased by 0.7% to $103.8 million at March 31, 2011, an increase from $103.0 million at December 31, 2010. Total deposits increased 3.3% from March 31, 2010s balance of $100.4 million. At March 31, 2011, the Companys core deposits represent 86.7% of the total deposits. Loans decreased $1.1 million or 1.9% during the first quarter from December 31, 2010 with a remaining balance of $59.4 million at March 31, 2011. Comparing the balances of March 31, 2010, the Companys loans decreased $1.1 million or 1.9% during the twelve month period. The Banks asset quality improved in the first quarter as the level of OREO declined from $516 thousand to -0- and the level of Nonperforming assets to total loans and OREO improved from 7.68% at December 31, 2010 to 6.88% at March 31, 2011. Earnings The Company posted net interest income of $1,019,371 for the quarter ended March 31, 2011 as compared to $952,763 for the quarter ended March 31, 2010, due to decreased average balances in interest-bearing deposits. Average interest-earning assets were $94.6 million with average interest-bearing liabilities of $60.4 million, yielding a net interest margin of 4.37% for the first quarter of 2011; as compared to the average interest-earning assets of $93.6 million with average interest-bearing liabilities of $62.3 million, yielding a net interest margin of 4.13% for the first quarter of 2010. Non-interest income totaled $393,053 for the first quarter of 2011, or an increase of 33.8% from $293,835 earned during the first quarter of 2010. Gain on sale of foreclosed assets increased to $61,000 in the first quarter of 2011, compared to a $149 gain recognized in the first quarter of 2010. Service charges on deposit accounts increased 13.8% to $304,657 due to increased return item and overdraft charges. The provision for loan losses decreased by $258,163 to $5,522 in the first quarter of 2011, compared to $263,685 in the first quarter of 2010. The reduction in provision was based upon a moderate improvement in asset quality, and a general reduction in total loans, coupled with no credit losses in the quarter. General and administrative expenses were $1,081,129 for the three months ended March 31, 2011 as compared to $928,926 for the first quarter of 2010. The largest component of general and administrative expenses was salary and benefits expense of $587,399 for the first quarter of 2011 as compared to $524,022 for the three months ended March 31, 2010. Other expense categories increased due to the Rancho Cucamonga office that opened on April 5, 2010. Directors fees decreased $1,722 due to the retirement of one director in September 2010. Other expenses decreased by $7,407 for the comparable three-month period due mainly to expenses of other real estate incurred prior to the sale. Income tax expense was $122,468 for the three months ended March 31, 2011 as compared to $12,702 for the three months ended March 31, 2010. The effective income tax rate for the first quarter of 2011 and 2010 is approximately 38% and 25%, respectively. Forward-Looking Statements The statements contained in this release that are not historical facts are forward-looking statements based on management's current expectations and beliefs concerning future developments and their potential effects on the Company. The forward-looking statements are not guarantees of future performance and involve significant risks and uncertainties, and readers are cautioned not to unduly rely on such forward-looking statements. Actual results and performance in future periods may be materially different from any future results or performance suggested by the forward-looking statements in this release. Factors that might cause such differences include, but are not limited to, the health of the national and California economies, the Companys ability to attract and retain skilled employees, competition in the financial services market for both deposits and loans; the Companys ability to increase its customer base; customers' service expectations, the Company's ability to successfully deploy new technology and gain efficiencies therefrom, the success of branch expansion, changes in interest rates, loan portfolio performance, the Companys ability to enhance its earnings capacity, and other factors detailed in the Companys SEC filings, including the Risk Factors and Managements Discussion and Analysis of Financial Condition and Results of Operations sections of the Companys most recent Form 10-K. Contact: Dann H. Bowman, President and CEO or Sandra F. Pender, Senior Vice President and CFO, Chino Commercial Bank, N.A., 14245 Pipeline Avenue, Chino, Ca. 91710, (909) 393-8880. CHINO COMMERCIAL BANCORP CONSOLIDATED BALANCE SHEET March 31, 2011 and December 31, 2010 March 31, 2011 December 31, 2010 (unaudited) (audited) ASSETS: Cash and due from banks $ 5,701,774 $ 3,041,114 Federal Funds Sold 9,054,487 4,660,527 Total cash and cash items $ 14,756,261 $ 7,701,641 Interest-bearing deposits in other banks 15,661,252 19,378,252 Investment securities available for sale 4,564,141 4,706,994 Investment securities held to maturity (fair value approximates $2,142,000 at March 31, 2011 and $12,302,000 at December 31, 2010) 11,506,166 12,153,915 Total investments 31,731,559 36,239,161 Loans Real estate 51,064,779 51,459,881 Commercial 7,700,304 8,411,117 Installment 667,377 649,455 Gross loans 59,432,460 60,520,453 Unearned fees and discounts (31,918 ) (27,204 ) Loans net of unearned fees and discount 59,400,542 60,493,249 Allowance for loan losses (1,447,675 ) (1,442,153 ) Net loans 57,952,867 59,051,096 Accrued interest receivable 426,626 382,943 Restricted stock 609,950 626,250 Fixed assets, net 6,488,770 6,342,670 Foreclosed assets 0 516,534 Prepaid & other assets 2,875,098 3,053,531 Total assets $ 114,841,131 $ 113,913,826 LIABILITIES: Deposits Non-interest bearing $ 50,314,030 $ 41,909,584 Interest Bearing NOW and money market 31,958,312 36,241,586 Savings 2,088,028 2,085,092 Time deposits less than $100,000 5,553,271 6,377,430 Time deposits of $100,000 or greater 13,840,493 16,385,864 Total deposits 103,754,134 102,999,556 Accrued interest payable 77,683 104,967 Borrowings from Federal Home Loan Bank (FHLB) 0 0 Accrued expenses & other payables 689,551 700,046 Subordinated notes payable to subsidiary trust 3,093,000 3,093,000 Total liabilities 107,614,368 106,897,569 STOCKHOLDERS' EQUITY Common stock, authorized 10,000,000 shares with no par value, issued and outstanding 748,314 shares at March 31, 2011 and at December 31, 2010. 2,750,285 2,750,285 Retained earnings 4,393,513 4,190,207 Accumulated other comprehensive income 82,965 75,765 Total stockholders' equity 7,226,763 7,016,257 Total liabilities & stockholders' equity $ 114,841,131 $ 113,913,826 CHINO COMMERCIAL BANCORP CONSOLIDATED STATEMENTS OF INCOME (unaudited) For the three months ended March 31, 2011 2010 Interest income Investment securities and due from banks $ 169,848 $ 168,592 Interest on Federal funds sold 2,605 0 Interest and fee income on loans 1,012,779 1,076,447 Total interest income 1,185,232 1,245,039 Interest expense Deposits 114,898 241,283 Interest on Federal funds purchased 0 0 Interest on FHLB borrowings 0 30 Other borrowings 50,963 50,963 Total interest expense 165,861 292,276 Net interest income 1,019,371 952,763 Provision for loan losses 5,522 263,685 Net interest income after provision for loan losses 1,013,849 689,078 Non-interest income Service charges on deposit accounts 304,657 267,641 Other miscellaneous income 68,401 6,083 Dividend income from restricted stock 2,770 3,137 Income from bank-owned life insurance 17,225 16,974 Total non-interest income 393,053 293,835 General and administrative expenses Salaries and employee benefits 587,399 524,022 Occupancy and equipment 114,581 85,848 Data and item processing 96,972 80,040 Advertising and marketing 16,153 13,818 Legal and professional fees 70,233 45,016 Regulatory Assessments 75,447 52,193 Insurance 10,425 8,941 Directors' fees and expenses 15,601 17,323 Other expenses 94,318 101,725 Total general & administrative expenses 1,081,129 928,926 Income before income tax expense 325,773 53,987 Income tax expense 122,468 12,702 Net income $ 203,305 $ 41,285 Basic earnings per share $ 0.27 $ 0.06 Diluted earnings per share $ 0.27 $ 0.06 CHINO COMMERCIAL BANCORP For the three months ended March 31 2011 2010 KEYFINANCIAL RATIOS (unaudited) Return on average equity 11.48 % 2.56 % Return on average assets 0.72 % 0.15 % Net interest margin 4.37 % 4.13 % Core efficiency ratio 80.00 % 74.52 % Net chargeoffs to average loans 0.00 % 0.24 % AVERAGE BALANCES (thousands, unaudited) Average assets $ 113,206 $ 108,030 Average interest-earning assets $ 94,649 $ 93,617 Average gross loans $ 60,277 $ 61,213 Average deposits $ 102,136 $ 97,564 Average equity $ 7,086 $ 6,460 CREDIT QUALITY End of period (unaudited) March 31, 2011 December 31, 2010 Non-performing loans $ 4,087,364 $ 4,167,573 OREO 0 516,534 Total non-performing assets $ 4,087,364 $ 4,684,107 Non-performing loans to total loans 6.88 % 6.89 % Non-performing assets to total loans and OREO 6.88 % 7.67 % Non-performing loans to total assets 3.56 % 3.66 % Allowance for loan losses to loans 2.44 % 2.38 % OTHER PERIOD-END STATISTICS (unaudited) March 31, 2011 December 31, 2010 Shareholders equity to total assets 6.29 % 6.16 % Loans to deposits 57.28 % 58.76 % Non-interest bearing deposits to total deposits 48.49 % 40.69 %
